Citation Nr: 0726530	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left femur.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left patella, to 
include chondromalacia of the left patella.

3.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the left medial malleous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from June 1979 to 
July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied compensable disability evaluations for 
the residuals of a fracture of the left femur and residuals 
of a fracture of the left medial malleous, and that assigned 
a 10 percent disability for residuals of a fracture of the 
left patella, to include chondromalacia of the left patella.  
By a rating action dated in August 2004, the noncompensable 
disability evaluation assigned for residuals of a fracture of 
the left femur was increased to 10 percent, effective from 
September 2003 (date of claim).

In a statement received in September 2004, the veteran raised 
a claim for service connection for disability of the right 
hip and low back.  He argued that both disabilities were 
directly related to injuries he sustained in service.  There 
is no indication that the RO has considered this claim.  
Therefore, the issues of service connection for disability of 
the right hip and low back are referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the disability evaluations assigned 
for residuals of a fracture of the left femur, fracture of 
the left medial malleous, and fracture of the left patella, 
to include chondromalacia of the left patella, are 
inadequate.  He says he suffers from constant pain that 
hinders his ability to work effectively.  He asserts he also 
experiences limited and painful motion.

When he was examined by VA in January 2005, no findings were 
made with respect to ranges of motion of the veteran's left 
hip, knee, or ankle.  There was also no discussion of 
functional loss due to pain upon motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  The last examination to address 
range of motion and/or functional loss is now nearly four 
years old.  Another VA examination is therefore warranted.  
See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.326 (2006); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

On remand, the veteran should also be advised of the evidence 
and/or information necessary to establish a disability rating 
and effective date of award, as the letter sent to him in 
September 2003 only addressed service connection.  See  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Send the veteran a VCAA notice letter 
that includes an explanation as to the 
information and/or evidence needed to 
establish a disability rating and 
effective date for the issues on appeal.

2.  Ask the veteran to identify all VA and 
non-VA healthcare providers that have 
treated him for his left leg (hip, knee, 
and ankle) disabilities since September 
2003.  After securing the necessary 
releases, those records should be obtained 
and associated with the claims file.  Any 
negative development should be properly 
annotated in the record.

3.  After completion of the above, 
schedule the veteran for a VA joints 
examination.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.  

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected fracture of the left femur; 
residuals of a fracture of the left 
patella, to include chondromalacia of the 
left patella; and residuals of a fracture 
of the left medial malleous.

The examiner should report the range of 
motion measurements for the left hip, 
knee, and ankle, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left hip, 
knee, and ankle are used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
left knee, and if so, to what extent.

The examiner should also state whether 
there is any evidence of ankylosis of the 
left ankle or left hip.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the foregoing, 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  If the veteran fails to 
report for the requested examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


